Citation Nr: 0431874	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder to include hypertrophic osteoarthritis of 
lumbosacral spine and degenerative disk disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from June 1951 to June 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

The Board reopens the claim and this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  By an unappealed June 1983 rating decision, the Board 
denied service connection for osteoarthritis of the 
lumbosacral spine. 

2.  Evidence received subsequent to the June 1983 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a low back disorder as it bears directly and 
substantially on the question of whether any currently 
diagnosed low back disorder is related to the veteran's 
service.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder 
to include hypertrophic osteoarthritis of lumbosacral spine 
and degenerative disk disease is reopened.  38 U.S.C.A. §§ 
5108, 7104(b), 7266 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 3.159, 20.1100 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify the veteran of the 
evidence needed to reopen the previous disallowed claim.  In 
this regard, the Board notes that in correspondence dated in 
April 2004, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  In May 2004, the veteran indicated that he 
had no further medical evidence to submit.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims recently 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the RO 
reconsidered the veteran's claim in July 2004.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim.  

The April 2004 VCAA notice contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159 (b)(1) (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to reopen the claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
June 2000 rating decision, September 2000 Statement of the 
Case (SOC), April 2002 Supplemental Statement of the Case 
(SSOC), and July 2004 SSOC, which together provided the 
veteran with notice as to the evidence needed to reopen his 
claim.  The SOC and July 2004 SSOC provided the veteran with 
notice of the laws and regulations pertinent to his claim, 
including the law and implementing regulations pertaining to 
the VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   Based on the foregoing, the Board also concludes 
that the RO complied with the Board's June 2003 Remand for 
VCAA notification.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the Board finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met, and the Board will proceed with appellate review.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The definition of "new and material evidence" was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claim of entitlement to service connection for a 
low back disorder was initiated in November 1999.  Thus, the 
old definition of "new and material evidence" is applicable 
to the veteran's claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a back disorder was 
denied by the RO in an October 1954 rating decision.  In a 
letter dated in November 1954, the RO advised the veteran of 
the denial of service connection and notified the veteran of 
his appellate rights but the veteran did not appeal the 
decision to the Board within the time prescribed and it 
became final.  R&PR 9802, effective December 23, 1946.  The 
RO confirmed the denial by rating decisions dated in October 
1955 and March 1956, and the veteran was notified of the same 
in notice of decisions dated in October 1955 and April 1956, 
but the veteran did not appeal these decisions to the Board.  
Lastly, in a June 1983 decision, the Board denied service 
connection for osteoarthritis of the lumbosacral spine.  The 
veteran could not appeal the Board's decision to the United 
States Court of appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals), as the Court 
did not exist prior to 1988.  The decision was not otherwise 
challenged; accordingly, the Board's June 1983 decision is 
final. 

Evidence associated with the claims file prior to the Board's 
June 1983 decision follows.  

The service medical records included an April 1954 
consultation sheet that showed that the veteran presented 
with complaints of back pain present for the past two years.  
The veteran complained of back pain in the low lumbar region 
that radiated down the right leg.  The physical examination 
revealed that the veteran stood with his pelvis horizontal, 
with no evidence of scoliosis present.  There was normal 
range of back motion in every direction, with no evidence of 
muscle spasm or weakness.  Straight leg raising tests were 
bilaterally negative.  The neurological examination was also 
negative.  The consultant noted that x-rays were negative for 
any bony pathology.  He maintained that the veteran's history 
was compatible with early but very mild "disc."  He noted 
that in view of the negative physical findings, he did not 
feel that a myelogram or other treatment was indicated at 
that time.  Residuals of lumbar spine injury and mild 
herniated intervertebral disc not considered disabling were 
noted on the June 1954 separation examination report.  

The September 1954 VA examination report showed that the 
veteran reported that when he was in Korea in February 1952, 
he noticed pain in the small part of his back that radiated 
down to his right leg.  He stated that he believed that the 
pain was due to carrying a very heavy pack.  He maintained 
that the pain had been continuous since that time.  The 
radiographic report noted a conclusion of no evidence of bone 
or joint pathology.  On physical examination, the veteran 
complained of some pain in the lumbar region on marked 
extension of the back and sideward bending, but there was no 
limitation of motion of back.  The examiner concluded that no 
objective evidence of a back injury was found on examination.  

In a June 1955 letter, Drs. F.C.&H. reported that the veteran 
indicated that in 1951, he sustained injuries to his back 
during service when he stepped in a hole while moving up a 
hill.  The physicians reported that a review of radiographs 
showed narrowing of the interspace between the fifth lumbar 
and first sacral vertebrae posteriorly.  The physicians 
maintained that clinically, the veteran had signs and 
symptoms of lumbar nerve root pressure.  The physicians added 
that the only way a positive diagnosis could be made would be 
by a myelogram.  

The September 1955 VA examination report showed that the 
veteran complained of back pain with bilateral radiation, 
mostly to the right, with onset in December 1951.  The 
examiner diagnosed history of low back pain without manifest 
evidence at the present time and prolapsed lumbar disc, not 
present and not found.  The radiographic report noted that 
the examination failed to reveal evidence of a fracture, 
dislocation, or other bone or joint disease.  A 
neuropsychiatric evaluation was requested due to the 
veteran's persistent complaints relative to his back and 
other parts of his anatomy.  The neuropsychiatrist diagnosed 
in relevant part, "psychoneurosis, conversion reaction, 
chronic, with anxiety manifested by multiple somatic 
complaints without organic basis."  

In a March 1956 memorandum, Dr. R.F.C. noted that the veteran 
was admitted to St. Mary's Hospital in January 1956, for a 
period of three days on account that he was "completely 
disabled with a pain in the back."  Dr. R.F.C. noted that 
the veteran was diagnosed with "acute neuralgia and back 
ache, lower lumbar region."

A January 1957 clinical record showed that the veteran was 
hospitalized for complaints of low back pain with 
radiculopathy, greater on the right.  The examiner noted that 
the veteran was examined by a neurosurgeon who after 
reviewing films, felt that there was no evidence of the 
herniated nucleus pulposus, and therefore, he did not feel 
that myelograms were warranted at that time.  He recommended 
a lumbosacral belt.  The final diagnosis was lumbosacral 
sprain.  

A May 1957 clinical record noted that the veteran was 
hospitalized for abdominal pain during which time the veteran 
complained of back pain with radiculopathy.  The examiner 
noted an impression of herniated lumbar disc.  There was no 
indication that x-rays had been taken of the lumbar spine.  

A June 1981 VA treatment record noted that previous x-rays 
had revealed osteoarthritis of the veteran's back. 

The veteran presented personal testimony at a local hearing 
before a Hearing Officer of the RO in January 1982.  

The March 1982 VA examination report noted the history of the 
low back injury the veteran reportedly sustained in service.  
The examiner diagnosed probable hypertrophic osteoarthritis 
with no evidence of disc herniation on the current 
examination.  The examiner noted that the veteran had no x-
ray findings in 1952 suggesting osteoarthritis.  The examiner 
indicated that if the veteran currently had osteoarthritis, 
it was indicative of advancing age only.  The radiograph 
report included a summary that noted degenerative arthritis 
at the L5-S1 level.  

The June 1982 neurological examination report noted that no 
evidence of neurological disease or injury was found. 

The June 1983 decision shows that the Board denied service 
connection for osteoarthritis of the lumbosacral spine on the 
following bases:  a chronic back disability was not present 
during service; a chronic back disability was first 
demonstrated medically many years after service; episodes of 
back pain reported in service were acute and transitory, did 
not result in residual disability, and were not related to 
osteoarthritis of the lumbosacral spine present today.  

Evidence associated with the claims file after the Board's 
June 1983 decision follows.  

Records from St. Elizabeth's Hospital dated in January 1983, 
noted that the veteran complained of low back pain with 
radiculitis down both legs but mostly on the right.  A 
radiograph report noted that views of the spine revealed 
slight narrowing of L5-S1 interspace posteriorly, schmorl's 
nodes superiorly at L1-L2, and minimal hypertrophic spurring 
anteriorly of L5.  A computed axial tomography (CAT) scan of 
the lumbar spine revealed mild encroachment on the L5-S1 
foramina bilaterally and bony spurring projecting from the 
right central aspect of the L5-S1 disc space into the spinal 
canal.  Electromyography testing and nerve conduction 
velocity studies of both lower extremities were normal.  
Lastly, the 1983 records noted that the final diagnosis was 
lumbar neuralgia.  

A March 2000 Southern Illinois Neurological Institute report 
noted an assessment of chronic low back pain.

Records from St. Elizabeth's Hospital included a March 2000 
magnetic resonance imaging (MRI) report.  The impression of 
the MRI was L5-S1 disc degeneration with narrowing of disc 
space and mild to moderate posterior central disc protrusion 
with minimal thecal sac impression as well as minimal 
posterior central L4-5 disc protrusion.  The veteran also 
underwent motor nerve conduction and sensory nerve conduction 
testing.  The neurologist maintained that the low back pain 
was attributable to the central disc protusions.  

In the June 2001 Substantive Appeal, the veteran maintained 
that when he was shot, he fell backward and injured his back.  
The veteran indicated that he received treatment for his 
back.    

The October 2002 VA general examination report showed that 
the veteran complained of recurrent back pain.  The examiner 
noted that x-rays and CAT scans of the lumbar spine revealed 
severe degenerative disk disease and degenerative joint 
disease in L5 through S1 and S2.  The examiner indicated that 
there was also facet hypertrophy and degenerative joint 
disease of those facets.  The examiner diagnosed severe 
degenerative disk disease and degenerative joint disease of 
the lumbar spine as per CAT scan and exam.  

The Board finds that certain evidence submitted after the 
Board's June 1983 decision is new and material as it bears 
directly and substantially on the question of whether any 
currently diagnosed low back disorder is related to the 
veteran's service.  The St. Elizabeth's Hospital records, the 
Southern Illinois Neurological Institute report, and the 
October 2002 VA general examination report show that the 
veteran is now diagnosed with severe degenerative disc 
disease of the lumbar spine confirmed by a CAT scan.  The 
Board finds that this evidence is significant and must be 
considered with the veteran's service medical records which 
note residuals of lumbar spine injury and mild herniated 
intervertebral disc.  The Board also finds that the veteran's 
comments in the June 2001 Substantive Appeal are also 
significant in that the veteran contends that he also 
sustained an injury to his back concurrent with the service-
connected combat wound to his right arm, thereby providing a 
"more complete picture of the circumstances surrounding the 
origin" of his injury.  Hodge at 1356.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are implicated and should be 
considered in order to fairly decide the merits of the claim.  
    

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened, and to this extent the claim is granted.


REMAND

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is clearly and convincingly 
not the result of an injury the veteran 
sustained to his lower back during 
service.  (The examiner should accept as 
fact that the veteran sustained an injury 
to his back essentially as he has related 
this combat-related event.)  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



